Exhibit 10.1




TRANSITIONAL RETIREMENT AGREEMENT
This Transitional Retirement Agreement (this “Agreement”) is made and entered
into, effective September 12, 2019 (the “Effective Date”) by and between Huron
Consulting Group Inc. (the “Company”) and Diane E. Ratekin (“Executive”) (each
individually referred to as a “Party” and collectively as “Parties”).
A.Executive is currently employed by the Company, pursuant to the terms of that
certain Senior Management Agreement, by and between the Parties, dated January
1, 2017 (“SMA”).


B.Executive is currently employed as Executive Vice President, General Counsel
and Corporate Secretary of the Company.


C.Executive and the Company have discussed Executive’s retirement from the
Company and the benefit of continuing Executive’s employment for a period of
time to facilitate a smooth transition until and after a successor has been
chosen by the Company.


D.The Company desires, with Executive’s assistance, to implement a succession
plan with respect to Executive’s employment, and Executive desires to provide
such assistance.


E.The Company desires to continue to employ Executive pursuant to the terms of
this Agreement and Executive desires to continue to be employed by the Company
pursuant to such terms.


F.The Parties desire to enter into this Agreement as of the Effective Date and,
except as specifically incorporated herein by reference, to have this Agreement
supersede in its entirety the SMA, and all prior employment agreements between
the Parties, whether or not in writing, and to have any such prior employment
agreements become null and void as of the Effective Date.


Section 1.Employment Term. The Executive’s employment with the Company shall
continue for the period commencing on the Effective Date and ending on the later
of (i) twelve months following the Succession Date (defined below), or (ii)
December 31, 2020 (the “Employment Term”), and Executive’s employment shall
terminate at the close of business on the first day of the month following the
end of such period (the “Retirement Date”).


(a)Executive shall continue to provide all current services as the Executive
Vice President, General Counsel and Corporate Secretary of the Company until the
date upon which the Company hires and appoints a successor General Counsel (the
“Succession Date,” and such period between the Effective Date and the Succession
Date, the “GC Period”).


(b)Following the Succession Date through the Retirement Date (such period, the
“Advisor Period”), Executive shall remain an active full-time employee serving
as an advisor to the Board of Directors of the Company and the successor General
Counsel.


Section 2.Compensation and Benefits.


(a)Until December 31, 2019, Executive shall continue to receive all of
Executive’s current compensation and benefits provided under the SMA and
pursuant to current Company practices at the current levels, subject to the
performance stock unit awards (“PSUs”) provision in the following section 2(b).


1

--------------------------------------------------------------------------------




(b)Beginning January 1, 2020 , Executive shall continue to receive her current
Base Salary, Annual Bonus (fixed at target level of $200,000 in cash and
$138,000 in restricted stock), and other welfare benefits and executive
perquisites; provided, however, that Executive shall not be eligible for a PSU
grant for the 2020-2022 performance period, unless the Succession Date has not
occurred by June 1, 2020, in which case Executive shall be entitled to a normal
2020 PSU grant based on the same terms and conditions of the PSUs granted to
other senior executives of the Company for the 2020-2022 performance period. If
Executive’s employment terminates after December 31, 2020, Executive shall
receive a pro-rated Annual Bonus, based on the number of days worked in that
year.


Section 3.Outstanding Equity Awards. During the Employment Term, Executive shall
continue to vest in all outstanding equity awards, including stock options,
restricted stock and PSUs. Executive’s retirement from the Company on the
Retirement Date shall be treated as a “Retirement,” as such term is used in the
Company’s equity based incentive plans and any applicable award agreements.


(a)Stock Options. Vested stock options shall remain outstanding and exercisable
following the Retirement Date, based upon a qualifying Retirement, as provided
under the terms of the plan and the applicable option award agreements.


(b)Restricted stock awards will continue to vest after the Retirement Date
pursuant to the applicable plans, based upon a qualifying Retirement as provided
under the terms of the plan and the applicable restricted stock award
agreements.


(c)PSUs. The treatment of all outstanding PSUs as of the Retirement Date shall
be based upon a qualifying Retirement as provided under the terms of the plan
and the applicable PSU award agreements. Executive shall be eligible for
pro-rated 2019-2021 PSU vesting based upon the period of continued employment
during the applicable performance period and the Company’s actual performance,
and shall be settled and paid when settled and paid to all Company executives
(with similar treatment for PSUs for the 2020-2022 performance period, if
granted as provided herein). The PSUs for the performance periods 2018-2020 and
2017-2019 shall vest based on the Company’s actual performance, and shall be
settled and paid when, and if, settled and paid to all other Company
executives.\


Section 4.Involuntary Termination.


(a)In the event of the termination of Executive’s employment during the GC
Period which otherwise qualifies as a termination under section 5.5 of the SMA,
which addresses a change in control, Executive shall be entitled to the benefits
provided under that section of the SMA, as if in full force and effect at the
time of termination, without regard to this Agreement.\


(b)In the event employment is terminated by the Company without Cause or
Executive resigns for Good Reason, each as defined in SMA, other than as covered
by Section 4(a), Executive shall not be entitled to any benefits under the SMA,
but this Agreement, and the benefits hereunder, shall remain in full force and
effect as if Executive was employed through the Retirement Date.


(c)In the event employment is terminated by the Company for Cause or Executive
resigns other than for Good Reason, then, except as required by law, the
Company, shall have no further obligations to the Executive, (except payment of
the Base Salary accrued through the date of the said termination), and the
Company shall continue to have all other rights available hereunder (including
all rights under the post-termination covenants set forth in Section 6).


2

--------------------------------------------------------------------------------




(d)In the event of the termination of Executive’s employment due to death or
Disability, Executive (or Executive’s estate) shall not be entitled to any
benefits under the SMA, but this Agreement, and the benefits hereunder, shall
remain in full force and effect as if Executive was employed through the
Retirement Date, and all outstanding equity awards will fully vest.


Section 5.General Release. In exchange for the benefits set forth in this
Agreement, within 21 days following the Succession Date, Executive shall execute
and return to the Company a General Release and Waiver, substantially in the
form attached hereto as Exhibit A.


Section 6.Post-Termination Covenants. Sections 6 (Restrictive Covenants and
Agreements), 7 (Ownership of Intellectual Property), 9.1 (Non-Exclusive Remedy
for Restrictive Covenants) and 9.2 (Arbitration), and 10 (Miscellaneous) of the
SMA shall remain in full force and effect for the periods set forth therein.


Section 7.Non-Admissions. The fact and terms of this Agreement are not an
admission by either Party of liability or other wrongdoing under any law.


Section 8. Legal Fees. The Company, upon receipt of invoice, shall pay
reasonable legal fees incurred by the Executive in connection with this
agreement in an amount of up to $25,000, with such payment to be made within
thirty (30) calendar days following execution hereof. The payment of such fees
shall be reflected on an IRS Form 1099 designating the Firm as the payee and the
Company as the payor.


Section 9.Severability. If any part of this Agreement is found to be invalid,
the rest of the Agreement will be enforceable.


(remainder of page intentionally left blank)


3

--------------------------------------------------------------------------------








In Witness Whereof, this Agreement has been duly executed as of the dates set
forth below.


DIANE E. RATEKIN
 
HURON CONSULTING GROUP INC.
/s/ Diane E. Ratekin
 
BY:
/s/ James H. Roth
 
 
 
TITLE:
CEO
DATE:
9/12/2019
 
DATE
9/12/2019





4

--------------------------------------------------------------------------------




EXHIBIT A
Form of Release
GENERAL WAIVER and RELEASE


This General Waiver and Release (“Agreement”) is entered into between you, Diane
E. Ratekin (“You” or “Your”), and Huron Consulting Services LLC (“Huron” or the
“Company”).


You and the Company entered into that Transitional Retirement Agreement dated
September 12, 2019 (the “Retirement Agreement”). Pursuant to Section 5 of the
Retirement Agreement the Parties agreed to enter into this Agreement as of the
Succession Date. Capitalized terms contained herein not otherwise defined shall
have the meanings set forth in the Retirement Agreement.


In consideration of the mutual covenants and promises contained herein, and for
other good and valuable consideration, specifically including the benefits
provided in the Retirement Agreement, the receipt and sufficiency of which are
hereby acknowledged, by execution hereof You and the Company agree as follows:


1.
You agree on behalf of Yourself and Your successors, heirs, assigns, attorneys,
agents, and representatives to release Huron and its present and former parent
companies, affiliates, present and former subsidiaries, officers, directors,
voting trustees, shareholders, members, employees, agents, attorneys, insurers,
successors and assigns (the “Released Parties”) from any and all debts, claims,
liabilities, demands, arbitrations, proceedings, costs, expenses, damages,
attorneys’ fees, and causes of action of every kind against Huron, which You now
have, whether known or unknown, arising out of or related to Your employment
with and Your termination from Huron (the “Released Claims”).

The Released Claims include, but are not limited to:
(a)
any claims of retaliation, harassment or discrimination on any basis, including
race, color, national origin or ancestry, religion, sex, sexual orientation,
age, veteran's status, disability or handicap, whistleblower status, and any
other protected status arising under any federal, state, or local statute,
regulatory ordinance, order, law, or other measure, including but not limited to
the Age Discrimination in Employment Act (“ADEA”), the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, Section 1981 of the
Civil Rights Act of 1866, the Rehabilitation Act of 1973, the Americans with
Disabilities Act (“ADA”), the ADA Amendments Act of 2008, the Family Medical
Leave Act, the Genetic Information and Nondiscrimination Act of 2008, and any
applicable state or local human rights laws or ordinances, all as amended to the
date hereof;

(b)
any claims under the Worker Adjustment and Retraining Notification Act, the Fair
Labor Standards Act, any applicable state or local minimum wage laws or laws
regulating wage payments, the Employee Retirement Income Security Act, the Lilly
Ledbetter Fair Pay Act, and the Equal Pay Act, all as amended to the date
hereof;

(c)
any claims under the National Labor Relations Act, the Labor Management
Relations Act, and any other federal, state or local statute, law or ordinance
regulating labor-management relations, all as amended to the date hereof;

(d)
any claims that the Released Parties, jointly or severally, breached any
contract or promise, express or implied, or any term or condition of Your
employment; and



5

--------------------------------------------------------------------------------




(e)
any claims based on torts, promissory estoppel, public policy, wrongful
termination, or any other cause of action arising out of or related to Your
employment and/or the termination of Your employment.

(f)
By signing this Agreement, You affirm that except for any compensation and
benefits related to employment following the Effective Date, and the payments
and benefits provided for in the Retirement Agreement, You have been properly
paid for all hours worked and You are not due any additional wages, bonuses,
commissions, severance pay, benefits, or compensation of any kind. You also
acknowledge and represent: (a) You have reported any and all work-related
injuries or occupational diseases incurred during Your employment; (b) Huron has
properly provided any leave of absence because of Your own, or a family member’s
health condition and You have not been subjected to any improper treatment,
conduct or actions due to a request for or taking such leave; and (c) You have
had the opportunity to provide Huron with written notice of any and all concerns
regarding suspected ethical and compliance issues or violations on the part of
Huron or any Released Party. This Agreement does not apply to any claims or
rights (i) that may arise after the Effective Date of this Agreement, (ii)
vested rights under the Company’s employee benefit plans as applicable on the
date you sign this Agreement, (iii) that controlling law clearly states may not
be released by private agreement, (iv) to any payments or benefits under the
Retirement Agreement, (v) as a stockholder of Huron, (vi) for indemnification
pursuant to the Company’s charter, by-laws, and applicable law for your acts and
omissions to act as an officer of the Company, or (vii) with respect to any
directors and officers insurance coverage under any policies of the Company. The
above release also does not waive claims that You could make, if available, for
unemployment or workers’ compensation. Moreover, nothing in this Agreement
(including but not limited to non-disparagement, release of claims, the promise
not to sue, the confidentiality obligations, and the return of property
provision) prevents You from communicating with, filing a charge or complaint
with, or from participating in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission, the Occupational Safety and Health
Administration, or any other federal, state or local agency charged with the
enforcement of any laws, including providing documents or any other information,
although by signing this Agreement You are waiving Your right to recover any
individual relief (including monetary relief or other legal or equitable relief)
in any charge, complaint, or lawsuit or other proceeding brought by You or on
Your behalf by any third party, except for any right You may have to receive a
payment or award from a government agency (and not the Company) for information
provided to the government agency or where otherwise prohibited. You agree that
You have not as of the Effective Date of this Agreement initiated any
complaints, claims or charges with any local, state or federal court, agency, or
commission related to or arising out of Your employment with the Company.



2.
While this Agreement does not prohibit You from seeking future employment
following the Retirement Date with Huron, its parents, divisions, or
subsidiaries, You acknowledge and agree that You do not have a right to such
future employment opportunities, and Huron will consider Your application in the
same manner with which it considers all other applications.



3.
After the Retirement Date, You agree to reasonably cooperate with the Company
regarding any pending or subsequently filed litigation, claims, or other dispute
items involving the Company that relate to matters within Your knowledge or
responsibility during Your employment with the Company. Without



6

--------------------------------------------------------------------------------




limiting the foregoing, You agree (a) to meet with Company representatives, its
counsel, or other designees at mutually convenient times and places with respect
to any items within the scope of this provision; (b) to provide truthful
testimony regarding same to any court, agency, or other adjudicatory body; and
(c) to provide the Company with notice of contact by any adverse party or such
adverse party’s representative except as may be required by law. The Company
will reimburse You for all reasonable expenses (including reasonable legal fees)
in connection with the cooperation described in this paragraph. In the event
that such cooperation requires more than minimal participation (more than one
hour in any given day), You will be compensated by the Company at an hourly
rate, based upon your salary effective at the Retirement Date as last reported
in the Company’s proxy statement, divided by 2,000.


4.
You agree to comply with any post-employment restrictions contained in any other
agreement between you and the Company, including but not limited to
confidentiality, non-interference and non-solicitation restrictions.



5.
You shall not use, disclose or disseminate any Confidential Information to any
person or entity other than current employees of Huron in connection with the
performance of work on behalf of Huron until such time as the information
becomes generally known to the public through no fault of Yours, except as
described in paragraph 9 below. “Confidential Information” means information (a)
disclosed to or known by You as a consequence of Your employment with Huron, (b)
not generally known to others outside Huron, and (c) that relates to Huron’s
marketing, sales, finances, operations, processes, methods, techniques, devices,
software programs, projections, strategies and plans, personnel information,
industry contacts made during Your employment, and client information, including
client needs, contacts, particular projects, and pricing. You agree to deliver
to Huron on or before the Separation Date, all notes, memoranda, plans, records,
reports or other documents (and copies thereof) relating to Huron or other forms
of Confidential Information which You may possess or have under Your control.
You agree to keep the terms of this Agreement (including but not limited to the
amount of any payment) completely confidential, except that You may tell Your
spouse, legal counsel, tax advisor, financial advisor, relevant tax authorities
and medical provider, each of whom must be advised to keep the information
strictly confidential. This section of the Agreement does not prevent You from
fully and candidly participating in a government investigation.



6.
Notwithstanding the obligations of paragraph 8, You are hereby provided notice
pursuant to the 2016 Defend Trade Secrets Act (DTSA) that the DTSA provides that
(a) no individual will be held criminally or civilly liable under Federal or
State trade secret law for the disclosure of a trade secret (as defined in the
Economic Espionage Act) that: (i) is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (b) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.



7.
In the event that You breach any of Your obligations under this Agreement, Huron
will be entitled to recover the full amount of the severance pay paid hereunder
and to obtain all other relief provided by law or equity. In the event that
either Party initiates legal action to enforce any term of this Agreement, the
prevailing Party will be entitled to recover court costs and reasonable
attorney’s fees, including expert witness fees, incurred in any such proceeding.



7

--------------------------------------------------------------------------------






8.
The provisions of this Agreement may not be modified by any subsequent agreement
unless the modifying agreement: (a) is in writing; (b) specifically references
this Agreement; (c) is signed by You; and (d) is signed and approved by an
authorized representative of the Company.



9.
Each provision of this Agreement shall be enforceable independently of every
other provision. Furthermore, in the event that any provision is deemed to be
unenforceable for any reason, the remaining provisions shall remain effective,
binding and enforceable. The failure of any Party to enforce any provision of
this Agreement shall not constitute a waiver of that provision, or of any other
provision of this Agreement.



10.
This Agreement, and the Retirement Agreement, set forth the entire agreement
between You and Huron related to the terms of Your retirement from the Company
and there are no other agreements, written or oral, express or implied, between
You and Huron with respect to the subject matter hereof. Notwithstanding the
foregoing, the non-disclosure, confidentiality, non-solicitation and
non-interference obligations in Your Senior Management Agreement, or your
Non-Disclosure, Non-Solicitation, and Invention Assignment Agreement, as
applicable, or under any other agreement between You and Huron, including any
grant agreements, shall remain in full force and effect.



11.
You acknowledge that nothing in this Agreement constitutes an admission by the
Released Parties of any liability or acts of wrongdoing or acts of
discrimination, nor shall it be considered evidence of such liability,
wrongdoing, or unlawful discrimination. The Released Parties expressly deny any
liability or alleged violation and state that payment has been made solely for
the purpose of compromising any and all potential claims.



12.
This Agreement shall be governed and construed in accordance with the laws of
the State of Illinois. Any controversy or claim arising out of or relating to
this Agreement, or breach hereof, shall be brought only in a court of competent
jurisdiction located in Cook County, Illinois, and the parties expressly consent
to waive any objections to such venue. You consent to the personal jurisdiction
of the courts located in Illinois and expressly waive any objections to such
personal jurisdiction.



13.
You expressly acknowledge and agree that Your waiver of rights under this
Agreement is knowing and voluntary; that You have read and understand the terms
of this Agreement and have voluntarily accepted these terms for the purpose of
making a full and final compromise, settlement and adjustment of any and all
claims, disputed or otherwise, on account of the termination of Your
relationship with Huron and for the express purpose of precluding forever any
further claims arising out of such relationship or its termination as set forth
above.



14.
Compliance with Older Workers Benefit Protection Act: You, as an individual
being 40 years of age or older, are advised of and acknowledge the following:



(a)
Twenty-One Day Consideration Period. You have up to twenty-one (21) days to
consider and accept the terms of this Agreement by fully executing it below, and
returning it to the Company by sending it to Michael Giannetti, Sr. Director,
Human Resources, 550 W. Van Buren Street, Chicago, IL or via email at
mgiannetti@huronconsultinggroup.com.  During this twenty-one (21) day period and
before signing this Agreement, You are encouraged to consult with an attorney
regarding the terms and provisions of this Agreement at Your own expense. You
may sign the Agreement prior to the conclusion of the twenty-one (21) day
period, but not prior to the Succession Date.



8

--------------------------------------------------------------------------------






(b)
Release of Age Discrimination in Employment Act Claims. By signing this
Agreement You waive any claims You have or might have against the Company under
the Age Discrimination in Employment Act (“ADEA”) that accrued prior to the date
of the Agreement.



(c)
Revocation Period. You shall have seven (7) calendar days from the date You sign
this Agreement to revoke the Agreement by notifying the Company in writing prior
to the expiration of the seven (7) calendar day period. Any revocation within
this period must state “I hereby revoke my acceptance of our Separation
Agreement, General Waiver and Release.” The written revocation must be
personally delivered to Michael Giannetti, Sr. Director, Human Resources at 550
W. Van Buren Street, Chicago, IL 60607. This Agreement shall not become
effective or enforceable until the revocation period has expired. If the last
day of the revocation period is a Saturday, Sunday, or legal holiday, then the
revocation period shall not expire until the next following day that is not a
Saturday, Sunday, or legal holiday. The Effective Date of this Agreement shall
be the 8th day following the date that You sign this Agreement and a copy of the
same is received by the Company.



The undersigned has read the foregoing Agreement and accepts and agrees to the
provisions it contains and hereby signs it voluntarily and with full
understanding of its consequences.
 
 
Name:
 
 
 
 
 
Acceptance Date:
 
 
 
 
 
 
 
 
Huron Consulting Services LLC
 
 
 
 
By:
 
 
 
 
 
 
Patricia L. Olsen, Vice President, HR
 
 
 
 





9